 


113 HR 2906 IH: Fairness to Veterans for Infrastructure Investment Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 2906 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Fitzpatrick (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend MAP–21 to improve contracting opportunities for veteran-owned small business concerns, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fairness to Veterans for Infrastructure Investment Act of 2013. 
2.Disadvantaged business enterprisesSection 1101(b) of MAP–21 (23 U.S.C. 101 note) is amended— 
(1)in paragraph (2) by adding at the end the following: 
 
(C)Veteran-owned small business concernThe term veteran-owned small business concern has the meaning given the term small business concern owned and controlled by veterans in section 3(q) of the Small Business Act (15 U.S.C. 632(q)).; 
(2)in paragraph (3) by inserting and veteran-owned small business concerns before the period at the end; and 
(3)in paragraph (4)(B)— 
(A)in clause (ii) by striking and at the end; 
(B)in clause (iii) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(iv)veterans..  
 
